United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1904
                                   ___________

Gretchen Oyler,                      *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *     [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: January 7, 2004

                                 Filed: January 15, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Gretchen Oyler appeals the district court’s1 decision upholding the
Commissioner’s denial of child’s Supplemental Security Income after a hearing
before an administrative law judge (ALJ) and after the Appeals Council denied
review. Having reviewed the record, including the new evidence submitted to the


      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Appeals Council, we find that the Commissioner’s decision is supported by
substantial evidence on the record as a whole. See Cunningham v. Apfel, 222 F.3d
496, 500 (8th Cir. 2000). In particular, the ALJ gave appropriate weight to Oyler’s
subjective complaints, made explicit findings regarding her residual functional
capacity, considered her impairments in combination, fully developed the record, and
ensured that she understood her right to an attorney.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                        -2-